Fourth Court of Appeals
                                            San Antonio, Texas
                                                   October 7, 2015

                                                No. 04-15-00168-CR



                                            Richard DEBENEDETTO,
                                                    Appellant

                                                         v.
                                            The State of TexasAppellee
                                              The STATE of Texas,
                                                     Appellee

                          From the 216th Judicial District Court, Kerr County, Texas
                                           Trial Court No. A1484
                               Honorable N. Keith Williams, Judge Presiding

                                                      ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to November 13, 2015.

                                                               PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              Patrick Edwin O'Fiel                            Steven A. Wadsworth
                 The Law Office of Patrick O'Fiel, P.C.          Assistant District Attorney - 216th Judicial District
                 The Schreiner Building                          200 Earl Garrett St., Suite 202
                 200 Earl Garrett, Suite 206                     Kerrville, TX 78028
                 Kerrville, TX 78028